DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to amendments and remarks filed on 1/6/2021.
Claims 1-20 remain pending. Claims 1 & 11 have been amended. Claims 1-20 have been examined and are rejected. 


Response to Arguments
Applicant’s arguments filed in the communications above have been fully considered but are not persuasive. In the communications filed, applicant argues in substance that:
(a) Joul and the other asserted references do not teach or suggest at least "displaying a map of the latency zone for the network access point; and updating the map of the latency zone based on: a threshold number of first devices that are added and second devices that are deleted; type of equipment of the first devices that are added and the second devices that are deleted; and location in which the first devices are added and the second devices are deleted." Therefore, the rejection of claim 1 should be reconsidered and withdrawn. Further, Joul and the other asserted references do not teach or suggest at least "displaying a map of the latency zone for the network access point; and in response to a threshold number of first devices that are added and second devices that are deleted, updating the latency measurements based on historical patterns of services used, and updating the map of the latency zone." Therefore, the rejection of claim 11 should be reconsidered and withdrawn.

In response to argument (a), examiner respectfully disagrees. 
Joul teaches generating a map of network latency zones based on the type of equipment of the user devices (see Joul ¶¶0033; 0036) and the location of the user devices (see Joul ¶¶0029; 0012). While Joul does not explicitly teach updating the network map as the network changes due to devices joining or leaving the network, such technique would be an obvious modification to one or ordinary skill in the art in view of Shaw. Shaw is in a similar field of endeavor involving collecting QoS information of user devices in a mobile network, and discloses receiving an update stimulus at a radio access network (RAN) of a mobile telecommunications network to update the cached channel quality indicators for one or more mobile devices, wherein the update stimulus occurs in response to some characteristic (or a change thereof) of the mobile devices associated with the RAN that exceeds a predetermined threshold (block 206—change in mobile devices), such as when the number of mobile devices associated with the RAN grows to fall above one threshold or shrinks to fall below another threshold (see Shaw: 0021; 0026; Fig. 2). Thus the combination of Joul with Shaw teaches generating an updated map of network latency zones in response a threshold change in connected mobile devices, where the latency map is based on the type and location of the user devices.    

For at least these reasons, applicant’s arguments are considered not persuasive. 


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8, 10-13, 18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Joul et al. (US 2019/0313267 A1) in view of Karaoguz et al. (US 2009/0300688 A1) in view of Shaw (US 2011/0090838 A1). 
With regard to Claim 1, Joul teaches:
A network device, the network device comprising: a processor; and a memory coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising: (QoE server [Joul: 0026; Fig. 4]);
obtaining a first request, the first request associated with creating a latency zone associated with a network access point; (receiving a first QoE request causing a QoE server to obtain QoS information including network latency, wherein the QoS information is associated with location information and attributed to different infrastructure equipment locations (e.g. base stations) such that any location within a defined geographic boundary would be attributed with QoS information for the geographic information [Joul: 0029; 0031-32; Fig. 5]);

mapping the latency measurements between the network access point and the plurality of network devices to a latency zone for the network access point; (the QoS information can be characterized into predefined categories based on mapping measured information and used in conjunction with location information to establish geographic zones [Joul: 0031-32]);
generating the map of the latency zone based on:
type of equipment of the devices; (the QoE server obtains specification of the operation of user device and other operational information which can include a type of user device (e.g., manufacturer and model) and a type of components [Joul: 0033], and calculates an estimate of one or more QoE factors based on the processing of the obtained QoS information and the specification of the operation of user device and other operational information [Joul: 0036]);
location of the devices; (obtain location information [Joul: 0029], and calculating a QoE metric representing an expected user experience level at the geographic location using on the obtained quality of service [Joul: 0012]).

However, Joul does not teach:
displaying a map of the latency zone for the network access point; and
updating the map of the latency zone based on: a threshold number of first devices that are added and second devices that are deleted.
	
In a similar field of endeavor involving generating a map based on collected QoS data, Karaoguz discloses:


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joul in view of Karaoguz in order to display a map of the latency zone in the system of Joul. 
One of ordinary skill in the art would have been motivated to combine Joul with Karaoguz as doing so would allow a user to utilize the map to determine that an acceptable QoS is not available at a current location and subsequently travel to a differing location with a higher QoS capable of servicing the desired task [Karaoguz: 0031]. 

However, Joul-Karaoguz does not teach:
updating the map of the latency zone based on: a threshold number of first devices that are added and second devices that are deleted.
	
In a similar field of endeavor involving collecting QoS information of user devices in a mobile network, Shaw discloses:
updating the map of the latency zone based on: a threshold number of first devices that are added and second devices that are deleted; (an update stimulus occurs at a radio access network (RAN) of a mobile telecommunications network to update the cached channel quality indicators for one or more mobile devices, wherein the update stimulus occurs when a mobile device associates with the RAN (block 203); upon expiration of a predetermined period timed using a timer or other timing mechanism (block 204); when a particular time of day occurs (block 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joul-Karaoguz in view of Shaw in order to update the collected QoS data for the mobile devices based a threshold number of added or deleted devices in the system of Joul-Karaoguz. 
One of ordinary skill in the art would have been motivated to combine Joul-Karaoguz with Shaw as doing so allows the collected QoS data of the mobile devices to be periodically updated in recognition that network conditions are rarely static while avoiding continuous updates which consumes considerable resources [Shaw: 0021].

With regard to Claim 2, Joul-Karaoguz-Shaw teaches:
The network device of claim 1, the operations further comprising:
obtaining a second request for use of a service, wherein the second request comprises a geographic location of the use of the service; (receiving a subsequent request from a user device to provide QoE at a location, wherein the QoE request is sent automatically responsive to selection by the user of a particular application or software component, and wherein the QoE request can include location information identifying a location for the user devices [Joul: 0029-30; Fig. 5]);
and based on the second request, determining that the network access point is within the geographic location; (identifying a base station in range of the user device, the base station being attributed with QoS information for the corresponding geographic zone [Joul: 0029; 0032]).

With regard to Claim 3, Joul-Karaoguz-Shaw teaches:
The network device of claim 1, the operations further comprising:
obtaining a second request for use of a service, wherein the second request comprises a geographic location of the use of the service; (receiving a subsequent request from a user device to provide QoE at a location, wherein the QoE request is sent automatically responsive to selection by the user of a particular application or software component, and wherein the QoE request can include location information identifying a location for the user devices [Joul: 0029-30; Fig. 5]);
based on the second request, determining that the network access point is within the geographic location; (identifying a base station in range of the user device, the base station being attributed with QoS information for the corresponding geographic zone [Joul: 0029; 0032]);
and based on the determining that the base station is within the geographic region, providing a predetermined latency zone for the service relative to the network access point; (responsive to obtaining QoS information associated with the geographic zone of the corresponding base station, providing QoE information to the user device, the QoE information being determined based on latency between infrastructure equipment and user device [Joul: 0036-37; 0040; 0031; Figs. 5-6]).

With regard to Claim 8, Joul-Karaoguz-Shaw teaches:
The network device of claim 1, wherein the network access point is a base station; (infrastructure equipment locations (e.g. base stations) [Joul: 0029; 0032]).

With regard to Claim 10, Joul-Karaoguz-Shaw teaches:


With regard to Claim 11, Joul teaches:
A system comprising:
a network access point; (base station [Joul: 0029]);
and a network device communicatively connected with the network access point; the network device comprising: a processor; and a memory coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising: (a QoE server in communication with the base station [Joul: 0026; Figs. 1 & 4]);
obtaining a first request, the first request associated with creating a latency zone associated with a network access point; (receiving a first QoE request causing a QoE server to obtain QoS information including network latency, wherein the QoS information is associated with location information and attributed to different infrastructure equipment locations (e.g. base stations) such that any location within a defined geographic boundary would be attributed with QoS information for the geographic information [Joul: 0029; 0031-32; Fig. 5]);
based on the first request, determining latency measurements between the network access point and a plurality of network devices; (obtaining the QoS information comprises measuring QoS information associated with geographic boundaries for a plurality of user devices, wherein the QoS information includes latency between infrastructure equipment and user devices [Joul: 0031-32]);
and mapping the latency measurements between the network access point and the plurality of network devices to a latency zone for the network access point; (the QoS information 
	generating the latency measurements based on historical patterns of services used, and generating the map of the latency zone; (the QoS information can be based on historical information for a group of users with similar user devices, wherein the QoS server 130 can generate statistical information regarding the QoS information based on historical information and the QoS information can be characterized into predefined categories based on mapping measured information and used in conjunction with location information to establish geographic zones) [Joul: 0032-36]).

However, Joul does not teach:
displaying a map of the latency zone for the network access point; and
and in response to a threshold number of first devices that are added and second devices that are deleted, updating the latency measurements, and updating the map of the latency zone. 

In a similar field of endeavor involving generating a map based on collected QoS data, Karaoguz discloses:
displaying a map of the latency zone for the network access point; (displaying the QoS map to a user via display of the remote wireless device, wherein the QoS map illustrates a current location of the wireless terminal exhibited by a circle/cross and various dividing lines indicating various QoS levels available within particular portions of the service area [Karaoguz: 0053; 0058; Fig. 12]).


One of ordinary skill in the art would have been motivated to combine Joul with Karaoguz as doing so would allow a user to utilize the map to determine that an acceptable QoS is not available at a current location and subsequently travel to a differing location with a higher QoS capable of servicing the desired task [Karaoguz: 0031]. 

However, Joul-Karaoguz does not teach:
and in response to a threshold number of first devices that are added and second devices that are deleted, updating the latency measurements, and updating the map of the latency zone. 

In a similar field of endeavor involving collecting QoS information of user devices in a mobile network, Shaw discloses:
and in response to a threshold number of first devices that are added and second devices that are deleted, updating the latency measurements, and updating the map of the latency zone; (an update stimulus occurs at a radio access network (RAN) of a mobile telecommunications network to update the cached channel quality indicators for one or more mobile devices, wherein the update stimulus occurs when a mobile device associates with the RAN (block 203); upon expiration of a predetermined period timed using a timer or other timing mechanism (block 204); when a particular time of day occurs (block 205); or in response to some characteristic (or a change thereof) of the mobile devices associated with the RAN exceeds a predetermined threshold (block 206), such as when the number of mobile devices associated with the RAN grows to fall above one threshold or shrinks to fall below another threshold [Shaw: 0021; 0026; Fig. 2]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joul-Karaoguz in view of Shaw in order to update the collected QoS data for the mobile devices based a threshold number of added or deleted devices in the system of Joul-Karaoguz. 
One of ordinary skill in the art would have been motivated to combine Joul-Karaoguz with Shaw as doing so allows the collected QoS data of the mobile devices to be periodically updated in recognition that network conditions are rarely static while avoiding continuous updates which consumes considerable resources [Shaw: 0021].

With regard to Claims 12-13, 18 & 20, they appear substantially similar to the limitations recited by claims 2-3, 8, & 10 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 12-13, 18 & 20 are rejected for the same reasons as set forth in claims 2-3, 8, & 10.


Claims 4-5, 9, 14-15, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Joul et al. (US 2019/0313267 A1) in view of Karaoguz et al. (US 2009/0300688 A1) as applied to Claims 1 & 11 above, and further in view of McBride et al. (US 2017/0093750 A1). 
With regard to Claim 4, Joul-Karaoguz-Shaw teaches:
The network device of claim 1, the operations further comprising:
obtaining a second request for use of a service, wherein the second request comprises a location of the use of the service; (receiving a subsequent request from a user device to provide QoE at a location, wherein the QoE request is sent automatically responsive to selection by the user of a particular application or software component, and wherein the QoE request can include location information identifying a location for the user devices [Joul: 0029-30; Fig. 5]);

and based on the service being within requirements comprised in the second request, displaying an indicator to the user; (if the determined QoE meets the user device specification, a graphical indicator of the QoE is displayed alongside the relevant application [Joul: 0037; 0041; Figs. 5-6]).

However, Joul-Karaoguz-Shaw does not teach (where underlining indicates the portion of each limitation not taught):
and based on the service being within requirements comprised in the second request, instantiating a virtual network function for implementing the service;
	
In a similar field of endeavor involving allocating network resources based upon the intent of the end user, McBride discloses:
and based on the service being within requirements comprised in the second request, instantiating a virtual network function for implementing the service; (allocating one or more network resources from one or more first networks for providing the requested network services by providing the one or more first networks with access to one or more virtual network functions ("VNFs") for use by the customer, the one or more VNFs providing the one or more network resources having the desired performance parameters [McBride: 0032-33; 0037; 0044]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joul-Karaoguz-Shaw in view of McBride in order to 
One of ordinary skill in the art would have been motivated to combine Joul-Karaoguz-Shaw with McBride as doing so would provide the customer greater control over network performance by allowing for the use of network functions virtualization which provides benefits including improved network scalability and elasticity [McBride: 0007-8; 0019]. 

With regard to Claim 5, Joul-Karaoguz-Shaw teaches:
The network device of claim 1, the operations further comprising:
obtaining a second request for use of a service, wherein the second request comprises a geographic location of the use of the service; (receiving a subsequent request from a user device to provide QoE at a location, wherein the QoE request is sent automatically responsive to selection by the user of a particular application or software component, and wherein the QoE request can include location information identifying a location for the user devices [Joul: 0029-30; Fig. 5]);
based on the second request, determining that the network access point is within the geographic location; (identifying a base station in range of the user device, the base station being attributed with QoS information for the corresponding geographic zone [Joul: 0029; 0032]);
and based on the service being within requirements comprised in the second request, displaying an indicator to the user; (if the determined QoE meets the user device specification, a graphical indicator of the QoE is displayed alongside the relevant application [Joul: 0037; 0041; Figs. 5-6]).

However, Joul-Karaoguz-Shaw does not teach (where underlining indicates the portion of each limitation not taught):
and maximum latency for the service; 
and based on the service being within requirements comprised in the second request, instantiating a virtual network function for implementing the service;
	
In a similar field of endeavor involving allocating network resources based upon the intent of the end user, McBride discloses:
obtaining a second request for use of a service, wherein the second request comprises a maximum latency for the service; (receiving a request for network services from a customer, via one or more user devices, wherein the request for network services includes desired performance parameters for the requested network services such as a maximum latency [McBride: 0019; 0032-33]);
and based on the service being within requirements comprised in the second request, instantiating a virtual network function for implementing the service; (allocating one or more network resources from one or more first networks for providing the requested network services by providing the one or more first networks with access to one or more virtual network functions ("VNFs") for use by the customer, the one or more VNFs providing the one or more network resources having the desired performance parameters [McBride: 0032-33; 0037; 0044]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joul-Karaoguz-Shaw in view of McBride in order to provide a request specifying a maximum latency for the service, and instantiating a virtual network function for implementing the service in the system of Joul-Karaoguz-Shaw. 
One of ordinary skill in the art would have been motivated to combine Joul-Karaoguz-Shaw with McBride as doing so would provide the customer greater control over network performance by allowing the customer to convey performance expectations to the provider, and 

With regard to Claim 9, Joul-Karaoguz-Shaw teaches:
The network device of claim 1, the operations further comprising:
obtaining a second request for use of a service, wherein the second request comprises a geographic location of the use of the service; (receiving a subsequent request from a user device to provide QoE at a location, wherein the QoE request is sent automatically responsive to selection by the user of a particular application or software component, and wherein the QoE request can include location information identifying a location for the user devices [Joul: 0029-30; Fig. 5]);
based on the second request, determining that the network access point is within the geographic location; (identifying a base station in range of the user device, the base station being attributed with QoS information for the corresponding geographic zone [Joul: 0029; 0032]);
and based on the service being within requirements comprised in the second request, displaying an indicator to the user; (if the determined QoE meets the user device specification, a graphical indicator of the QoE is displayed alongside the relevant application [Joul: 0037; 0041; Figs. 5-6]); 
wherein the end network device is a server; (the end user device comprises a sever [Joul: 0016]).

However, Joul-Karaoguz-Shaw does not teach (where underlining indicates the portion of each limitation not taught):
obtaining a second request for use of a service, wherein the second request comprises a geographic location of the use of the service and maximum latency for the service;
instantiating a plurality of virtual network functions for implementing the service along a path between the network access point and an end network device.
	
In a similar field of endeavor involving allocating network resources based upon the intent of the end user, McBride discloses:
obtaining a second request for use of a service, wherein the second request comprises a maximum latency for the service; (receiving a request for network services from a customer, via one or more user devices, wherein the request for network services includes desired performance parameters for the requested network services such as a maximum latency [McBride: 0019; 0032-33]);
and based on the service being within requirements comprised in the second request, instantiating a plurality of virtual network functions for implementing the service along a path between the network access point and an end network device; (allocating one or more network resources from one or more first networks for providing the requested network services by providing the one or more first networks with access to one or more virtual network functions ("VNFs") for use by the customer, the one or more VNFs providing the one or more network resources having the desired performance parameters [McBride: 0032-33; 0037; 0044]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joul-Karaoguz-Shaw in view of McBride in order to provide a request specifying a maximum latency for the service, and instantiating a virtual network function for implementing the service in the system of Joul-Karaoguz-Shaw. 
One of ordinary skill in the art would have been motivated to combine Joul-Karaoguz-Shaw with McBride as doing so would provide the customer greater control over network performance by allowing the customer to convey performance expectations to the provider, and 

With regard to Claims 14-15 & 19, they appear substantially similar to the limitations recited by claims 4-5 & 9 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 14-15 & 19 are rejected for the same reasons as set forth in claims 4-5 & 9.


Claims 6-7 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Joul et al. (US 2019/0313267 A1) in view of Karaoguz et al. (US 2009/0300688 A1) as applied to Claims 1 & 11 above, and further in view of Garcia et al. (US 2014/0204743 A1).
With regard to Claim 6, Joul-Karaoguz-Shaw teaches the network device of claim 1, but does not teach:
the operations further comprising:
detecting a configuration change of a network that comprises the network access point; and based on the configuration change of the network that comprises the network access point, recalibrating the latency zone to account for the configuration change.

In a similar field of endeavor involving network latency optimization, Garcia discloses:
detecting a configuration change of a network that comprises the network access point; and based on the configuration change of the network that comprises the network access point, recalibrating the latency zone to account for the configuration change; (based on a determination that a network impact event has occurred such as a communications link failure or an increase in latency beyond a threshold value, the computing device may trigger a review, e.g., the determination or re-determination, of the network latency value and the endpoint 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joul-Karaoguz-Shaw in view of Garcia in order to recalibrate the latency zone to account for the change in the system of Joul-Karaoguz-Shaw. 
One of ordinary skill in the art would have been motivated to combine Joul-Karaoguz-Shaw with Garcia as doing so would utilize more accurate and current values for the network latency, and would allow alternate network communications paths to be considered in the event that the network is not able to meet the expected latency performance [Garcia: 0047].

With regard to Claim 7, Joul-Karaoguz-Shaw teaches the network device of claim 1, but does not teach: the operations further comprising:
detecting a change in a performance indicator for the network access point; and based on the change in the performance indicator for the network access point, recalibrating the latency zone to account for the change in the performance indicator.
	
In a similar field of endeavor involving network latency optimization, Garcia discloses:
detecting a change in a performance indicator for the network access point; and based on the change in the performance indicator for the network access point, recalibrating the latency zone to account for the change in the performance indicator; (based on a determination that a network impact event has occurred such as a communications link failure or an increase in latency beyond a threshold value, the computing device may trigger a review, e.g., the determination or re-determination, of the network latency value and the endpoint latency values by causing a latency manager to obtain an updated network latency value indicative of the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joul-Karaoguz-Shaw in view of Garcia in order to recalibrate the latency zone to account for the change in the system of Joul-Karaoguz-Shaw. 
One of ordinary skill in the art would have been motivated to combine Joul-Karaoguz-Shaw with Garcia as doing so would utilize more accurate and current values for the network latency, and would allow alternate network communications paths to be considered in the event that the network is not able to meet the expected latency performance [Garcia: 0047].

With regard to Claims 16-17, they appear substantially similar to the limitations recited by claims 6-7 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 16-17 are rejected for the same reasons as set forth in claims 6-7.


Conclusion
Applicant’s amendment necessitated any new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 
In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446